Citation Nr: 1419324	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972.  He died in February 1993.  The appellant is claiming as the Veteran's surviving spouse.  

In May 2012, the appellant testified before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1963.  

2.  The Veteran and the appellant were divorced in May 1992 and did not remarry thereafter.  

3.  The Veteran died in February 1993.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.205, 3.206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to VA death pension and other benefits as the surviving spouse of a Veteran.  Dependency and indemnity compensation, death pension, and accrued benefits are payable to a veteran's surviving spouse when statutory and regulatory requirements have been met.  38 U.S.C.A. §§ 1310, 1541, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4), 3.5(a), 3.1000(a), (d)(1) (2013).  

For the purpose of eligibility to receive VA benefits, a "surviving spouse" means a person of the opposite sex whose marriage to a veteran meets VA requirements described below and who was the spouse of a veteran in question at the time of the veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1) (2013).

For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

The record show that the Veteran was residing in New York when he died in February 1993.  The appellant has likewise reported residency in New York; thus, the marriage laws of that jurisdiction govern the present case.  

The facts of the present case are not in dispute.  The Veteran and the appellant were married in December 1963 in New York.  In May 1992, they were divorced, also in New York.  Copies of official documents confirming these events are of record.  At the May 2012 hearing, the appellant conceded these facts and did not contest the validity of the divorce between herself and the appellant.  She also has not alleged that she and the Veteran were remarried prior to his death.  New York does not recognize common law marriage.  Thus, all evidence of record establishes that the appellant was not the Veteran's spouse at the time of his death in February 1993.  

As a valid marriage, a common law marriage, or a deemed valid marriage pursuant to VA law and regulations is not shown, the Board must find that the appellant is not a "surviving spouse" for purpose of establishing eligibility for VA death benefits.  As the law is dispositive, the appeal must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While the Board is sympathetic to the appellant and recognizes the 29 years of marriage shared between herself and the Veteran, the Board is nevertheless bound by the law and lacks authority to act otherwise.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, because the law is dispositive of the claim and there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (the VCAA does not apply to a claim if there has been factual development and there is no reasonable possibility that any further assistance would aid the appellant in substantiating the claim).  


ORDER

Recognition of the appellant as the surviving spouse of the Veteran for the purpose of VA benefits is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


